DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 32 (second instance) has been renumbered 35.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claim twice positively recites “a compartment” which causes confusion as to the number and relationships of the compartments at issue.  The examiner will interpret the second instance as referring to the same element as the first.
Regarding claim 34, it is unclear how “arranging the plurality of… elements” is different and more narrow than “connecting” them.  The examiner will interpret these limitations as effectively synonymous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24, 26 27 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0076068 to Young et al. (Young hereinafter) in view of US PGPub 2012/0304993 to Nitta et al. (Nitta).
Regarding claim 23, Young teaches a valveless micro pump element (300) and driving the element according to a peristaltic sequence (illustrated in Fig. 7).  Young teaches that the element maybe driven in both a forward and a reverse direction (paragraph 78), including dynamically, according to a reversal of the peristaltic sequence.  Young does not teach connecting a plurality of such pump elements connected in series.  Nitta teaches another pump apparatus generally, and particularly teaches that multiple micro pumps (e.g. col. n1 in Fig. 1) may be connected in series to increase their pressure generation (paragraph 50). Therefore, it would have been obvious to one of ordinary skill in the art to provide multiple valveless micro pump elements as taught by Young in series as taught by Nitta in order to increase pressure generated.
Regarding claim 24, as illustrated in Fig. 7, Young teaches the first peristaltic sequence (starting from row 4 in the claim) and as discussed above teaches reversing it, which results in the second sequence (starting from line 5 in the claim), with 1 being open and zero closed.
Regarding claim 26, Young teaches an input element (at 302), a pump element (at 304) and an outlet element (at 306).
Regarding claim 27, Young teaches that the micro pump elements are modularized micro pump elements, at least when formed into modules such as those taught by Nitta.
Regarding claim 31, Young teaches compartments which are tapered by the diaphragm on their top surface.
Regarding claim 32, Young teaches tapered edges which are sloped (see e.g. 302a in Fig. 7A).
Regarding claim 33, Young teaches patterning a sheet of flexible material to form components of the pump body (see paragraph 7) and affixing a membrane (308) thereto, as well as stacking the components (as shown in Figs. 7).
Regarding claim 34, as best understood by the examiner, Nitta teaches arranging the pump elements in the series connected configuration (as shown in Fig. 1). 
Regarding claim 35 (formerly second instance of 32), Young teaches that the tapered edge portions have, by inclusion therein, a substantially equilateral triangular, solid shape.

Claim(s) 25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Nitta as applied to claim 23 above, and further in view of US Patent 8,841,820 to Bennett et al. (Bennett).
Regarding claim 25, the previously applied references teach the limitations of claim 23 from which claim 25 depends, and further teach the limitations of forming a pump body (310) of each pump member of Young and compartmentalizing with walls (not labeled) a plurality of chambers (at 302, 304, 306) each having unobstructed inlet and outlet ports.  Young does not teach the use of electrodes, as Young is pneumatically actuated.  Bennett teaches another micropump (10) in which a diaphragm (26) is actuated by a piezoelectric bimorph including an electrode (illustrated in Fig. 3, not labeled).  As such, Young as modified above teaches an apparatus which differs from the claimed invention only in the means of actuating the diaphragm of a micro pump element.  Furthermore there is no evidence currently of record which would indicate any special difficulty in substituting one of these actuators for the other.  Accordingly the examiner concludes that the invention of claim 25 is obvious as the mere substitution of one known micro pump actuator for another according to the known principles of operation and construction methods evinced by the combined references.
Regarding claim 28, Young teaches end caps (310 and substrate with actuating chambers (302, 304, 306).
Regarding claim 29, Young teaches forming inlet (312) and outlet (308) ports on opposite sides of the pump body which are respectively connected to a source and a sink (analogous to 404a and 408a in Fig. 8).
Regarding claim 30, Bennett teaches provision and connection of drive circuitry (e.g. by the illustrated electrodes) and Young teaches the presence and absence of obstruction (as illustrated in Figs. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7 October 2022